     Case 2:16-cv-01828-TLN-KJN Document 144 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GERALD SPENCE,                                    No. 2:16-cv-1828 TLN KJN P
12                          Plaintiff,
13              v.                                         ORDER
14       G. KAUR, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner, proceeds pro se. In response to the April 9, 2021 order, plaintiff

18   provided questions to pose to putative witnesses. Subsequently, the court ordered the Clerk to

19   serve questions on eight putative witnesses, and requested each witness respond within 60 days.

20   Sixty days have now passed, and the court received notices from four inmates.

21             Because plaintiff does not have access to the electronic docket, the Clerk is directed to

22   send plaintiff copies of the inmates’ responses, as follows: the first page of the first three

23   inmates’ notices; 1 all three pages of inmate Johnson’s notice. (ECF No. 140-1, 141-1, 142-1 and

24   143 (all 3 pages).)

25   ////

26   ////

27
     1
       Some of the inmates appended a copy of the CDC 128B completed by defendant Kaur, which
28   plaintiff already has.
                                                   1
     Case 2:16-cv-01828-TLN-KJN Document 144 Filed 07/30/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to send

 2   plaintiff copies of the inmates’ responses. (ECF No. 140-1, 141-1, 142-1 and 143 (3 pages).)

 3   Dated: July 30, 2021

 4

 5

 6
     /spen1828.decl
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
